GAJE HO f

Ease ofaeor-egece Pi Riso eer, Plow esaqrtae Aue2OTenbisoip QS)
3-H (37

|Z - [4-20

 

Gxt Day Yomi Havch “This 3 yomall, Jones
XT Am woanhac this \ledber To ins ferar yew

OF +4. MAA TAM Haves By weatiune

hs ~ c WA

Ws  MomdeR Mod fish Ahi AS By

Na mesans. A ALE Of flay Joa Az wsiolagy

“Ss

Lys Hy FoolbelhwelS My Tijug is Cer 5

eae

DAY. MOEN Emarnip LL Am imAaciep = Hac.

 

Cerctains cbs ‘i Le owl? qs .E io DO ! t le

 

Luonle ] Ans?) wot Lay Vp. ony. Ws LE

 

 

 

 

 

 

 

 

 

- 3
Aj) 9 mA em vee) dhouip Po May pact
a Pore Led mar. G4 WE dst AS eywampl €
Zita aw oppocdurtidn, “Te Asseck ab
she. Avte flask on VAsdyke © mony
| SieP0 , /
Aoay AW motchetl| Dave ~The Deol v2. Buc hel.
ASS eB molly Pi gnt B: 7 Rows x Loot. B2
/
User Uiale asen Vomeh Bot re D Ay Hae
REP os ale We wecede\ me TO wok Was

 

J Ha psy Day Coad mac} ge b2c4usEg

mn ¥ Ag a Huan ae. Wool D ane Ta ATK mt) Qscé
Ant) qsve Hen loca hen Timé. As) Ss fob
Bol | Har Lk Wad Por aA Lye) 0 ws wy joS

 

She Jor me LD sSneolg Wave Wwead Avt

 

 

 

Howl once mam Out OF Range x
[ell , wo

AM mor Atesglé. pioso TT Have Ts

cel AWD TO. DAVES license pwc L, aC

 

SEs

 

 
Whad\h.qe-cdeonge) MeL ECF No. 397, PagelD.2545 Filed 12/22/20 Page 2 of 5

| (2)

Cad} Do Gktep} Gy APP. rtmad Bot
/
eel Cas}. De OO+.. G: Spe RB. la b a Tu Age \erd mAs

a geaatly APO ce bad: 4 Ya Sua ape. os
Chance Bh freeDoo Ast rm.

USseTe MoE Asai Ts OC Saod Mgrs. OBscr

 

 

 

‘ArT

 

 

Qu: 1s 0b i mayan Te GeodD use Ab thi
Mame} so am —rTDie Ani Loeanas Mus

 

tea awa fot le mest I we Pr@lem But
TES fasrdiosy me empaths Bald sZ (aslaoad
Twad Albay 22 years Ba Hwy ET only
s9 rey D cr Seads Te ASD) Rep aL
} Ye Jos state) tat voas oll uh xz Nee
SD Att Ve vor) Have. alle nwed me

Te west Vos.| Soh my 2D, Accaute

Hote Gass Dacecd Depoiit aS Checks

 

my ur FE Woes Ad: %  teeprk Unient S28 F
Cans Open) 4 Abtoun t ona ome. £ O61
fay TDN TE ol) | de Te IK.

Yau. \A ane iS

 

SORA Liat VYo.j Rabin
NcEDeD ? ZL bave 3% yvacy Supmuition 6 at
JE Se wee PreAleaa foe TL Loouly Uke Te if9uz
Made Prancrs jp As He eat) of. ts mouths
our Hawt  Darsrea) OF Shachac Las Lomewhe
3 So. jf Dr 1s. foss.sig Coutp Wat Time 4€

 

CU tbh Fe Days TAM wet Th yess TS

Uae th Lobe you. Sale). but Dan aint Cea|
WedD Your HeveA AWD DHS ABout 4 Dewy Pot YourSelF

 

 
Movs demGSe-mev ECF No. 397, PagelD.2546 Filed 12/22/20 Page 3of5

3

 

i

= Pecfeck DsxE ye
[Pet ms ¥ mephecd TD. ae fA Same soci

x Cleacly cE) Ras Nee  As9 x .«wpS
ZX wal pAle —- 208

 

 

WO Tt Am Deals ws Ma my ED. th eh
3 Masuld) Yave “ WwacotD B2_ Woe case Loum

MMNamdaQryy 2 +hutj aay But WEN LD ve Ta

my Saye Ta He Bash peste

 

nck ovelinmg Lf weslp ule TO Ad
eS te ny Aescards at
v »

f
Weck Bot He te alin Ned mMe TE Cleac ly
Lsavhaan S . j ees AL wan on — r\
Onda Shan5} awa Mags ASE Gor}
Ag Mact\Z TNL te gt my See TN

Wacag way mo Jas wand} tn Heve 4

 

 

 

 

‘ conf Ad Ke Ens) OS be montis mre
“Ryias “Ve. See wees Sey OA SB

Yo KO SAGs oe ASM. swuab Uae Beta Kent
Ose Ve Wome. meaibod of Cub THe ting
7 Wave to De a0 cron Half 5% days
wh lave. Were Look, my reol\4ws- my TFodas
Tak \Auc i$ 30 PAY yn wnt ~-Ze-\eo 230050
Cony moh Ener Velo jim Ree. leaves
fecasje Ak Furst Te Could pap leave He
Dero ACA Te Coz wot eye or AS

Im rote oej Nou As matka i 3

ISME, ioitark  fstka B+ INSTI) mare)

2

Aue Mnoig mash, iF Pssigi¢ IE You

 

(Cad Ustsrs}aay.—_ asa im AF wet Ne Prodiem

 

 

 
Pes\ ds deatse mer ECF No. 397, PagelD.2547 Filed 12/22/20 Page 4 of5

4

 

Tea Tey ASD) move Wb i Whe
\intiy UdsWick 3 Ca&o pa ah Vos t
Jul3 METS A Place Awok Feel zr
Cas De Bete Aot + “Joab Wwantey TO
EN pre $F py jah Pav) -mEED5 Qo} AF
He Same Aime Wik dying Fa 986
Se Yo
AS anit in. Cooly Bat enly waahar
J . 7 >

Ha. Cost TD VARS aad. Amn 93+
Thy tay Ta Bartha my Save ASD) De

: f

Semceakt uAS. Te ANd Age} aN wi tn oy
oo, | . /
Nee time oot’ A daaert “ke

 

 

 

 

3)

Bot - Will Kee pA Thy iy TD

 

es Toh Aw) TN A They...

 

NW
ws) 3b sua t eB,

 

\ rank. Ye x.

Ten Nout kan

 

Prni\\ ‘f Ye mc
Cave we, 43- F113

 

 

 

 

 

 

 

 
 

| o\ WBMES Shales Die} ‘Cooe}

IL E Cig OO MSc OF michigan
, How, MJ. lech ana, ;
Lem Clic
a nT, “US7os

gS. ee Sotto ae, avery

zm. - o™
Sas BE See FE eae EP, core
TF teaat Sopot Sead yt bts

2~ibooes AAA LA bailey! iflsjustiy

{
i

Case 2:93-cr-81138-MFL ECF No. 397, PagélD.2548 Filed 12/22/20 Page 5 of 5

acti Shannen soetankar eee ou

 
